Citation Nr: 0122635	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to June 
1990, and in February 1991.
This matter is before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim.


FINDINGS OF FACT

1.  All reasonable development necessary for the equitable 
disposition of the instant case has been completed.

2.  The medical evidence on file reflects that the veteran's 
bilateral pes planus is manifest by pain on manipulation and 
use of the feet, especially the left foot.  However, the 
medical evidence does not show that the disability is 
manifested by severe symptoms, to include marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.71a, Diagnostic Code 5276 (2000); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (to be codified as amended to 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensable disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
disability rating.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim by both the 
February 2001 rating decision and the July 2001 Statement of 
the Case, including the applicable criteria for a higher 
disability rating.  Further, the veteran has not identified 
any pertinent evidence that is not of record.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA, to include the amended provisions of 
38 C.F.R. § 3.159, have been fulfilled, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.


Background.  The veteran's service medical records reflect 
that he received treatment during active service for pes 
planus, among other things.  For example, records dated in 
May 1988 note complaints of recurrent right arch pain of 6 
weeks duration, and positive objective findings of pes 
planus.  Subsequent records from August 1988 note treatment 
for right foot pain which began 2 weeks earlier when it was 
injured by stepping/running on a rock.  No deformity was 
present.  

A September 1990 VA medical examination noted, in part, that 
both of the veteran's feet revealed pes planus.  Further, 
there was some callosus, but they were not painful.  However, 
it was noted that on the sole of the left foot, in the 
middle, there was no callous.  It was also noted that the 
veteran complained of pain on deep pressure.  X-rays taken of 
both feet in conjunction with this examination revealed no 
evidence of joint erosion, fractures, or dislocations.  
Overall impression was grossly normal right and left feet.

A March 1993 VA medical examination noted, among other 
things, that the veteran had a mild degree of pes planus.  
However, it was stated that the veteran was most concerned 
about the plantar surface of the left foot, which was found 
to have a tender spot.  It was noted that this tender spot 
was more consistent with plantar fasciitis, although it was 
also observed that the veteran had bilateral pes planus of a 
mild degree.  

Service connection was granted for bilateral pes planus by a 
February 1991 rating decision.  A noncompensable (zero 
percent) rating was assigned, effective June 15, 1990.  
Thereafter, a 10 percent rating was assigned by a November 
1994 rating decision, which was upheld by an October 1995 
Board decision.

The veteran initiated his current increased rating claim by 
an October 2000 statement, in which he stated that the 
disability had worsened significantly since his last 
evaluation.

The veteran underwent a VA examination of his feet in 
December 2000.  At this examination, the veteran reported 
that he had a relatively sudden onset of pain involving the 
distal longitudinal arch in the course of the plantar fascia 
dating to an episode during service when his foot struck a 
rock during fitness running activities.  He reported that he 
had had gradual progression of the symptoms to involve a 
wider region of the plantar fascia in the sole of the left 
foot without overt complaint regarding the right foot.  
Further, he reported that there had been marginal improvement 
with self-treatment, including the use of Dr. Scholl's 
inserts, as well as dispensing with the use of first-step 
inserts from the brace shop of the VA hospital (prosthetics).  
He also reported that he had had temporary alleviation with 
biomechanical taping, as well as the use of ice.

On examination of the feet, the veteran was found to exhibit 
a mild pes planus type with mild preservation of the 
longitudinal arch bilaterally.  He was found to be tender to 
palpation in the course of the plantar fascia, more 
significantly in the sole of the left foot than the right 
foot.  However, he did not exhibit pathology in the forum or 
function of the tibialis posterior and tendo Achilles.  Based 
on the foregoing, the examiner's overall assessment was mild 
pes planus with plantar fasciitis, left foot more than the 
right.

X-rays taken of both feet in conjunction with the December 
2000 VA medical examination did not demonstrate evidence of 
fracture or dislocation.  Joint spaces were preserved, and 
there was no radiopaque foreign body in either foot.

Also on file are VA outpatient treatment records which cover 
a period from August 1999 to November 2000.  These records 
note complaints of foot pain, among other things, on various 
occasions, particularly the left foot.  For example, records 
dated in July and November 2000 note complaints of arch pain 
in the left foot.  

On His July 2001 Substantive Appeal, the veteran contended 
that he had a callous patch of skin under his left foot, 
about half-an-inch below the big toe, which he described as 
painful.  He contended that the pain in his left foot had 
increased in severity over the years, due, in part, to the 
aging process and because the foot had become worse.  
Additionally, he noted that inserts had been prescribed to 
him which helped at first, but the effectiveness wore off.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a rating in excess of 10 percent for his 
bilateral pes planus.  

The medical evidence, including the December 2000 VA medical 
examination and the outpatient treatment records, reflects 
that the veteran's bilateral pes planus is manifest by pain 
on manipulation and use of the feet, especially the left 
foot.  However, the medical evidence does not show that the 
disability is manifested by severe symptoms, to include 
accentuated pain on manipulation.  For example, even though 
he noted the veteran's complaints of pain, the December 2000 
VA examiner's overall assessment was of "mild" pes planus.  
Further, there were no objective medical findings of marked 
deformity, nor indications of swelling on use at the 
examination.

The Board notes that the veteran contended in his Substantive 
Appeal that he had a callous on the bottom of his left foot.  
However, the objective medical findings on both the March 
1993 and December 2000 VA examinations found this to be an 
area of tenderness only; there was no objective medical 
finding of characteristic callosities.  Even if there were, 
given the absence of all other symptoms required for the next 
schedular rating of 30 percent under Diagnostic Code 5276, 
the veteran would not be entitled to a rating in excess of 10 
percent for his bilateral pes planus.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his bilateral pes 
planus.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to any additional functional limitation, the Court has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, the applicable rating criteria found 
in Diagnostic Code 5276, for acquired flatfoot or pes planus, 
does not evaluate a foot disability with respect to loss of 
range of motion.  Accordingly, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, are not applicable.  
Johnson, supra.

In this case the veteran has reported that his bilateral pes 
planus is manifest by pain and resulting functional 
impairment, especially with the left foot.  However, the 
Board has determined that his complaints of pain are 
adequately compensated by the current 10 percent rating, 
which explicitly takes into account pain on manipulation and 
use.  Moreover, even with consideration of 38 C.F.R. §§ 4.40, 
4.45, the Board finds that the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of foot pain which 
would warrant a schedular rating in excess of the current 
rating.  As previously noted, the December 2000 VA examiner's 
overall assessment was of "mild" pes planus.  Therefore, 
there is no basis for a rating in excess of 10 percent in the 
instant case.


ORDER

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

